                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   YVETTE BAILEY,                                          CASE NO. C16-0727-JCC
10                             Plaintiff,                    ORDER OF DISBURSEMENT
11                     v.

12   ALPHA TECHNOLOGIES
     INCORPORATED, et al.,
13
                               Defendants.
14

15

16          This matter comes before the Court on the parties’ stipulated motion for disbursement of
17   funds held in the Court registry (Dkt. No. 135). Having thoroughly considered the parties’
18   briefing and the relevant record, the Court finds oral argument unnecessary and hereby GRANTS
19   the motion for the reasons explained herein.
20          On November 14, 2017, the Court granted Defendants’ motion for judgment as a matter
21   of law on Plaintiff’s claim of wrongful termination in violation of public policy. (Dkt. No. 99.)
22   Defendants subsequently moved for a bill of costs, and the Court issued a judgment in the
23   amount of $7,515.85. (Dkt. Nos. 102, 116.) Plaintiff timely appealed the Court’s order granting
24   judgment as a matter of law. (Dkt. No. 105.) The Court granted Plaintiff’s motion to deposit
25   $10,000 with the Court registry to secure and post a supersedeas bond that would stay execution
26   of the judgment pending her appeal. (Dkt. No. 132.)


     ORDER OF DISBURSEMENT
     C16-0727-JCC
     PAGE - 1
 1          On June 19, 2019, the Ninth Circuit entered its mandate affirming the Court’s judgment.

 2   (Dkt. No. 134.) The parties filed this stipulated motion to disburse the funds deposited in the

 3   Court registry. (Dkt. No. 135.)

 4          The Clerk is authorized and directed to draw a check on the funds deposited in the

 5   registry of this Court in the principal amount of $7,515.85 plus all accrued interest, minus any

 6   statutory users’ fees, payable to Grace Borsari, and mail or deliver the check to Grace Borsari at

 7   the mailing address provided to the Clerk’s Office by Defendants. The Clerk is further

 8   authorized and directed to draw a check on the funds deposited in this Court in the principal
 9   amount of $2,484.15 payable to HKM Employment Attorneys LLP, and mail or deliver the
10   check to HKM Employment Attorneys LLP at the mailing address provided by Plaintiff.
11          DATED this 11th day of July 2019.




                                                          A
12

13

14
                                                          John C. Coughenour
15                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26


     ORDER OF DISBURSEMENT
     C16-0727-JCC
     PAGE - 2
